Order entered June 11, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00464-CV

                                TIM PRITCHETT, Appellant

                                               V.

                      GOLD’S GYM FRANCHISING, LLC, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-06623

                                           ORDER
       We GRANT appellee’s June 7, 2013 motion for an extension of time to file a brief to the

extent that appellee shall file its brief on or before July 15, 2013. We caution appellee that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE